The will is dated June 10, 1875, and disposes of the estate as follows:
*135To the Boys’ Boman Catholic Orphan Asylum at San Bafael, Marin County, California, one-fourth;
To Michael Tobin and Alice Tobin, father and mother of testator, one-fourth;
To Ellen A. Fitzgerald all the rest and remainder, being the one-half.
By the Court:
It is claimed on behalf of all the other legatees that the legacy to the Orphan Asylum is void under Sec. 1275, C. C.; on behalf of Fitzgerald that she will take that share as residuary legatee; and on behalf of the father that he will take the share as heir, and that Fitzgerald’s interest is limited by the will to the one-half of the estate, as named in the will.
The effect of Sec. 1313, C. C., is to qualify the terms of Sec. 1275; and charitable and benevolent societies and corporations may take under a will. The “ Boys’ Boman Catholic Orphan Asylum at San Bafael,” being a charitable and benevolent society, the bequest to it is good, and the estate should be distributed according to the terms of the will.